Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS HAVING DETACHABLE FIXING DEVICE  --.

2.	The following is an examiner’s statement of reasons for allowance:
the applicant claims an image forming apparatus comprising a main housing having a first opening and a mount portion; a first cover attachable and detachable from the main housing and being rotationally movable between a closed position to close the first opening and an open position to open the first opening; a print engine to form an image on a sheet and including a first path to guide the sheet outside the main housing, a second path branching from the first path, and a third path connected to the first and second path to guide the sheet on which an image is formed to the print engine again; a fixing device attachable and detachable from the mount portion in the main housing through the first opening; a branch frame attachable and detachable from the main housing and at least a part located between the first cover and the fixing device and having a first guide surface forming the first path and a second guide surface forming the second path; wherein in a state that the first cover is located in the open position at least part of the first cover is located in a space through which the fixing device passes when the fixing device is detached from the main housing where the fixing device is unattachable and undetachable from the mount portion thorough the first opening; wherein in a state the branch frame is attached to the main housing, at least a part of the branch frame is located in the space such that the fixing device is unattachable and undetachable from the mount portion through the first opening; and wherein when the branch frame and first cover are detached from the main housing, the fixing device is attachable and detachable from the mount portion through the first opening which is not anticipated or rendered obvious by the prior art of record (italics indicated patentable difference over the prior art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Asaba ‘672 is believed to be the closes prior art (see Fig.s 5-7) which show a first cover 21 and branch frame 26 rotatable supported by the image forming apparatus main frame and a detachable fixing device 14 however when the first cover is in the open position (Fig.6) at least part of the first cover is not located in a space through which the fixing device passes and thus does not prevent the fixing device from being detached or attached therefore the applicant’s claims define over this reference. Asaba ‘151 teach detachable fixing device 57, a cover 60 and  branch frame 64 (Fig.6,13). Ohtsuki teach a rotatable jam access cover 61 and detachable fixing device 51 (Fig.4). Uehara teach a rotatable side cover 33 and fixing device 7 (Fig.8). Nakanishi teach two covers 120,130 and detachable fixing device 1 (Fig.6). Tsujihara teach rotatable cover 37, fixing device 11 and second cover 35 (Fig.3).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852